              Case 2:19-cv-00201-MJP Document 40 Filed 04/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          FLATIRON WEST, INC.,                             CASE NO. C19-201 MJP

11                                 Plaintiff,                ORDER REQUIRING
                                                             ADDITIONAL INFORMATION
12                  v.

13          PTS SURVEYING INC.,

14                                 Defendant.

15

16          This matter comes before the Court upon the Parties’ Joint Stipulated Motion for Entry of

17   Judgment and Determination of Reasonableness. (Dkt. No. 37.) Having reviewed the Motion

18   and the related record, and having set a hearing date of April 19, 2021 on the issue of the

19   reasonableness of the amount to be paid pursuant to RCW 4.22.060, the Court ORDERS the

20   Parties to submit additional evidence in support of the reasonableness of the requested judgment

21   amount of $1,828,721.08.

22          The Parties should provide information regarding Flatiron’s proposed “inefficiency

23   modifier” and “overtime inefficiency” in the amounts of $319,606.00 and $180,472.50. In

24


     ORDER REQUIRING ADDITIONAL INFORMATION - 1
              Case 2:19-cv-00201-MJP Document 40 Filed 04/07/21 Page 2 of 2




 1   particular, the Parties should provide a detailed explanation of how they arrived at these numbers

 2   and why this additional cost is included in the damages, when Flatiron has already submitted

 3   itemized damages for overtime pay, worker pay during the 25-day work stoppage, and additional

 4   equipment rental and storage fees. The Parties should also provide an explanation for the

 5   21-29% “markups” added to each category of damages. In addition, the Parties are invited to

 6   provide any additional evidence in support of the stipulated judgment, such as receipts for

 7   payment to other surveyors, and information regarding PTS’s counterclaim for breach of the duty

 8   to disclose. The Parties should file this information along with proposed findings of fact and

 9   conclusions of law no later than April 15, 2021.

10

11          The clerk is ordered to provide copies of this order to all counsel.

12          Dated April 7, 2021.

13

14                                                        A
                                                          Marsha J. Pechman
15                                                        United States Senior District Judge

16

17

18

19

20

21

22

23

24


     ORDER REQUIRING ADDITIONAL INFORMATION - 2
